             Case 7:16-cv-08509-VB Document 109 Filed 07/29/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
 COMMUNITY ASSOCIATION                                        :
 UNDERWRITERS OF AMERICA, INC., as                            :
 subrogor of Stony Brook Condominiums, Inc.,                  :
                           Plaintiff,                         :   ORDER
 v.                                                           :
                                                              :   16 CV 8509 (VB)
 AIDA FELICIANO; AISHA FELICIANO;                             :
 and ALBERTO FELICIANO,                                       :
                           Defendants.                        :
-------------------------------------------------------------x

        By letter-motion dated July 28, 2020, defendants Aisha and Alberto Feliciano (the “moving
defendants”), who were proceeding pro se but are now represented by counsel, request a pre-
motion conference regarding an anticipated motion to reopen expert discovery for thirty days so
that they may serve the other parties with a report by Dr. Craig Beyler, the moving defendants’
recently retained expert, and allow the other parties to depose Dr. Beyler. (Doc. #108). According
to the moving defendants, plaintiff opposes the instant request, but co-defendant Aida Feliciano
does not oppose the request.

        A pre-motion conference to discuss the anticipated motion is not necessary. For the
reasons set forth in the moving defendants’ submission (Doc. #108), the application to reopen
expert discovery for a limited purpose is GRANTED.

        Accordingly, it is HEREBY ORDERED:

        1.       By July 30, 2020, Aisha and Alberto Feliciano shall serve all other parties with Dr.
                 Beyler’s expert report.

        2.       Aisha and Alberto Feliciano shall make Dr. Beyler available for a deposition either
                 in person or by remote means pursuant to Fed. R. Civ. P. 30(b)(4), which shall be
                 completed by August 31, 2020.

        3.       The previously scheduled pretrial submissions dates are revised as follows: By
                 September 25, 2020, the parties shall file proposed voir dire, any motions in limine,
                 joint proposed jury instructions, and a joint proposed verdict form. (See Section
                 4.B of Judge Briccetti’s Individual Practices). The parties’ joint proposed jury
                 instructions and joint proposed verdict form shall each consist of a single document,
                 noting any areas of disagreement between the parties. The proposed instructions
                 should include the text of any requested instruction as well as a citation, if
                 available, to the authority from which it derives. The proposed instructions and
                 verdict form should also be submitted by email to Chambers in Word format.
                 Oppositions to motions in limine, if any, are due October 2, 2020.




                                                          1
           Case 7:16-cv-08509-VB Document 109 Filed 07/29/20 Page 2 of 2


      4.       Although a jury trial in this case has been scheduled for November 2, 2020, in light
               of the ongoing public health emergency, the Court cannot at this time guarantee that
               trial will commence as scheduled on that date. Although the Court does plan to
               resume conducting jury trials this fall, social distancing mandates and other health-
               safety considerations limit the number of jury trials that may be conducted in the
               courthouse. Moreover, jury trials in criminal cases will take precedence over jury
               trials in civil cases. As a result, previously scheduled civil jury trials, including this
               one, may need to be rescheduled.

      5.       The Court will hold a telephonic status conference at September 4, 2020, at 3:00
               p.m., to address trial-scheduling matters and the concerns mentioned above. The
               Court may decide to place this case on a civil case trial-ready backup calendar, to
               be called in for trial on short notice. All counsel shall be prepared to advise the
               Court as to the minimum notice they will reasonably require for that purpose.

      6.       Counsel for all parties shall attend the September 4, 2020, status conference by
               calling the following number and entering the access code when requested:

               Number:      (888) 363-4749 (toll-free) or (215) 446-3662
               Access Code: 1703567

      The Clerk is instructed to terminate the letter-motion. (Doc. #108).

Dated: July 29, 2020
       White Plains, NY
                                               SO ORDERED:



                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge




                                                   2
